             Case 3:20-cr-00106-AWT Document 1 Filed 07/14/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT
                                        H--19-1

    UNITED STATES OF AMERICA                                CRIMINAL NO. 3:20CR (        )

                 V.


    JUAN LUIS MONZON MONTEROSO                               VIOLATION:
       a.k.a. "Edwin Galvez Lemus"                           8 U.S.C. §§ 1326(a)
                                                            (Reentry of Removed Alien)

                                          INDICTMENT

           The Grand Jury charges:
                                          COUNT ONE
                                    (Reentry of Removed Alien)

           On or about December 19, 2019, in the District of Connecticut, the defendant JUAN LUIS

    MONZON MONTEROSO, a.k.a. "Edwin Galvez Lemus," being an alien who had previously been

    deported and removed from the United States to Guatemala, was found in the United States, that

    is, in Monroe, Connecticut, without first having obtained the express consent of the Attorney

    General of the United States or his successor, the Secretary of the Department of Homeland

    Security, to reapply for admission into the United States.

           In violation of Title 8, United States Code, Sections 1326(a).



                                                  /s/


    UNITED STATES OF AMERICA


~YL~~
    FI ST ASSISTANT UNITED STATES ATTORNEY

(              C10           t',~_(af-ej__
    DEBORAH R. SLATER
    ASSISTANT U.S. ATTORNEY


                                                        1
